,, 4
                 _.^.
                         ,A
                                            . . . .
                 ‘      ._.




                                                        j




                                     - . . . . :...*




        OFFICE          OF THti ATTORNEY                GENE-L          0s   TEXAS
                              a~.
                                    AUSTIN




 Eonorable E. Bayne ~~atterf'ield,                     Commisaloner
 lWmib3n~s Pension Comu~Isslon
.Auatln, Texas
                                                                             n
Dear Sir:




          Your request
General or Texas reaas




           mat    date should Mr. a have been retirea  and
      what monthly benefit   should he be granted undeF the
Honorable H. Bapne Satterfield,                page 2


         provisions             6243, Revised C~YII 8tatiutes
                         or Axtlele
         or Texas? He and ‘hia da artmanti were ,pat+jipat-
         ing members of the Dieab P lity and Retlrtient   b&up
         of this State operatin& mder the above Article.”
               Se&Ion      6 or Artiale       62l,3e, Y. A. C. S.,       provldess
             =On aud~arter the 1st day of April, A.D. 1939,
       any person who has been duly appointed and enroiled
       and who has attain@    the age or fifty-fire     55)
       years and whb has served   aotively  ror a per od @fi:
                                                                                        ,.
       twenty (20) year8 In some regularly     organized riro
       department in any olty or town Fn this State now
      within or that may oome within the provisions. of
       this Aot, In any rank, whether aa wholi      paid,
      paid or volunteer riremen shall be entl e led to rte      ;
      retired rrom euoh servloe or department and shall
      be entitled   to ba paid iran the Firemen’s Belier
      and Betliament Fund or that oity or town, a month-’
      ly pension equal to one-half of his average-monthly
      salary not to exoeea d niaxlraum or One HundredsDol.-
      lars ($100) per manthi Suah average monthly salary
      to be based on the monthly average or his ealary
      for the five (,6) ,year period preceding ~ths dat,e af
      anah retlrementj   pt&Wlded further,   that ,#’ hQ# avex-
      age monthly salary Is Fifty              Dollars     (#!%I)~ Qr bless
      per month or It a roluntser              firasan     with ‘nc! .a@.aryj
      he shall        be entitled      to 8 monthly      pens&n or ri+
      tireaent        iillowanoe    or 9kenty-rivelM.lar8          ($25).w

           FXOQthe faotia stated in your letter. it ie the 0 ln-
Ion of this department, ,and ,you ara so advised,~ that ,4&a E4 Fe-
mau % question ahould.have bean retired en January 1, 194%
HO may QOW be ret&red at &ny time and is ontitled. ~$0 be Paid,
from ~the Firaaen*s ‘Belief and Retirement Fund a mOn?@ly p@aaiOa
equal to one-hall   of ai& average monthly atiary nsrt PreWddfng
the date of I&I retirement but not to exoeed a msimum Qt )l@
$br :~sonth,     ~5.8 average       imithly   salary ror,the       pest'fliqi   PeOrs
 avlng    been $200,       hs~ la eitltled     to be retired       and to rewiye
a pen&on of #lDb par math.                      .i
                                                         Tocws very ~truly
     cm   DE0 4,19J4
      Gerald C. Mann
ATTORIBYGEHERbLOFTRXAS


XGPtdb
                                                           APPROVED
                                                      OPlmOBT co-